IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                      NO. PD-0212-21



                                 ELUID LIRA, Appellant

                                               v.

                                 THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE ELEVENTH COURT OF APPEALS
                            JONES COUNTY

              Per Curiam.


                                         ORDER

       The State has filed a petition for discretionary review in this case. Today, we grant

the State’s petition and we determine that this case shall proceed on an expedited briefing

schedule. Accordingly, the State’s brief shall be filed on or before ten days from the date

of this order. Appellant’s brief shall be filed on or before ten days after the State’s brief.

No extensions will be granted.

Delivered May 19, 2021
Publish